Madsen, J.
(concurring in result) — I concur in the result because the King County prosecuting attorney in this case followed the time honored practice of filing a supplemental information alleging that the defendant is a persistent offender following his conviction for a most serious felony under the persistent offender accountability act, former RCW 9.94A.030(25)(a),(b). See State v. Le Pitre, 54 Wash. 166, 169, 103 P. 27 (1909); State v. Furth, 5 Wn.2d 1, 10, 104 P.2d 925 (1942) (describing habitual criminal proceeding); State v. Ward, 123 Wn.2d 488, 513, 869 P.2d 1062 (1994) (describing habitual criminal proceeding). Further, the trial court afforded Mr. Rivers a jury trial as required under the Washington Constitution, article I, section 21. See Furth, 5 Wn.2d at 18. The jury found the prior convictions, alleged by the State in support of its al*716legation, had been committed by the defendant. Based on the jury’s verdict, the trial judge imposed the enhanced penalty of life in prison without the possibility of parole. The procedure followed in Mr. River’s case is identical to that established in recidivist proceedings in this State over 90 years ago. See State v. Manussier, 129 Wn.2d at 685. (Madsen, J., dissenting).
The King County prosecuting attorney is absolutely correct when he says:
Washington law establishes that sentence enhancement allegations must be formally pled, proved beyond a reasonable doubt and, unless the right is waived, proved to a jury .... Defendant Rivers enjoyed each of these constitutional protections.
Br. of Resp’t at 37. See Manussier, 129 Wn.2d at 685 (Mad-sen, J., dissenting).
Johnson, J., concurs with Madsen, J.